Citation Nr: 1520313	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from September 1969 to May 1972 and from August 1972 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board observes that the Veteran initially submitted a claim for service connection for intestinal problems in January 2011.  See January 2011 VA Form 21-0820.  The RO denied service connection for intestinal problems in an August 2011 rating decision.  Thereafter, in September 2011, the Veteran submitted a claim for irritable bowel syndrome and referenced the denial of his January 2011 claim for service connection for intestinal problems.  In a July 2012 rating decision, the RO denied service connection for irritable bowel syndrome.  

Initially, the Board finds that the Veteran is a Persian Gulf veteran, as described by 38 C.F.R. § 3.317.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served on active military duty from August 1990 to March 1991 in Southwest Asia.  

The Veteran asserts that his abdominal symptoms, to include pain of the abdomen, constipation, and diarrhea are related to active military service.  Specifically, he asserts that he was diagnosed with irritable bowel syndrome.  See September 2011 Statement; January 2012 Statement.

Service treatment records (STRs) show that in December 1970 the Veteran presented with having had abdominal pain and cramping for the past 4 days.  An abdominal examination was normal.  The Veteran was diagnosed with gastroenteritis.  

A January 1977 STR shows the Veteran presented with upper abdominal pain for several months.  He reported symptoms of nausea, vomiting, and diarrhea for the past two days.  

A February 1977 STR shows the Veteran presented with pain in the right side above the hip for the last 2 months, constipation, cramping and nausea.  He denied vomiting and reported that he often noticed "stomach gurgling."  The examiner's note reflects "probably irritable bowel syndrome."

A March 1977 STR shows the Veteran presented with pain of the right side.  He reported having had the pain for the last year.  A December 1997 STR shows the Veteran reported having had a cold, diarrhea, nausea, and vomiting for the past 7 days.  He was diagnosed with viral syndrome.

An undated STR notes preliminary film of the abdomen was probably normal.  Another undated STR shows the Veteran complained of abdominal pain.

Post-service private treatment records dated from January 2007 to February 2011 show the Veteran was treated for various abdominal problems.  A December 2010 private treatment record shows the Veteran presented with abdominal pain and discomfort.  He reported that symptoms were particularly at night or when he is eating his largest meal.  The examiner's impression was possible reflux symptoms.  The Veteran was prescribed Nexium.  See Carolina East Internal Medicine.

A June 2010 private treatment shows the Veteran was diagnosed with erosive gastritis.  Id.

A January 2011 private treatment record from Dr. J.D. shows that an element of irritable bowel syndrome was suspected.  See CCHC Southern Gastroenterology Associates.

A February 2011 private treatment record shows the Veteran was seen for a follow-up of his abdominal pain, diarrhea, and constipation.  The examiner's impression was GERD and erosive gastritis.  

An August 2011 private treatment record notes that the Veteran "has irritable bowel syndrome with constipation predominance, historically, although occasionally he has mixed features.  Id.

A January 2012 statement submitted by the Veteran's spouse indicates that the Veteran first told her about his problems, to include pain and diarrhea, in 1994 while he was serving in Korea.  She stated that he returned home with the same symptoms.  Lastly, the Veteran's wife explained that she typically will clean the bathroom in their home.  Therefore, she is certain that the Veteran's symptoms have continued since that time.  

In January 2012, the Veteran was afforded a Gulf War General Examination and a VA examination for intestinal conditions and irritable bowel syndrome to determine the nature and etiology of his abdominal problems.  The Veteran reported that after service in the Persian Gulf he started to have diarrhea during service in Korea.  He explained that he did not seek treatment because initially he attributed the symptoms to the food.  In 2009, however, he sought treatment for constipation and diarrhea, and was advised that he had irritable bowel syndrome.  The examiner diagnosed diverticulitis and opined that "it is less likely than not that the current diverticulitis/Irritable bowel syndrome is related to a specific exposure event experienced by the veteran during service in Southwest Asia."  The examiner explained that the Veteran denied intestinal problems on his out-processing checklist from Desert Storm, STRs disclose that the Veteran was treated on one occasion for diarrhea in 1997 that was associated with a cold, and during that time, the Veteran did not mention having diarrhea or constipation, finding that "[g]iven the lack of evidence for a chronic GI problem was not until 2010, the condition cannot be said to be related to [the Veteran's] service in Southwest Asia."  

In a July 2012 addendum, the examiner was requested to provide an opinion as to whether the Veteran's current diagnosis of irritable bowel syndrome or diverticulitis at least as likely as not was incurred in or caused by the complaints/findings of gastritis and abdominal complaints that occurred in service.  The examiner opined that "[irritable bowel syndrome] is less likely as not (less than 50/50) caused by, or a result of service . . . and most likely [the Veteran's] new diagnoses are caused by alcohol abuse and the inguinal and not the vague service complaints 33 years ago."  The examiner noted the Veteran was diagnosed with acute gastritis in service in 1970, and seven years later, in 1977.  Additionally, the examiner observed that in 1998, 22 years later, the Veteran was treated at VA for abdominal pains, finding that "[t]here was 33 years between the documented service complaint or abdominal pain and any other complaints of abdominal pain after service."

The January 2012 VA examination report indicates the Veteran was diagnosed with irritable bowel syndrome in August 2011; however, the July 2012 addendum indicates the Veteran was diagnosed with irritable bowel syndrome during the January 2012 VA examination.  The Board notes that the neither the January 2012 VA examination report nor the July 2012 addendum opinion provided an affirmative diagnosis of irritable bowel syndrome.  Additionally, the January 2012 examiner and the July 2012 reviewer only referenced the post-service private treatment records in regards to the Veteran's abdominal symptoms.  They failed to discuss any diagnoses or treatment provided.  Accordingly, a new examination and opinion is necessary prior to a Board decision with respect to the issue on appeal.

In this regard, the Board acknowledges that service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness, or chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome (IBS), that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R.         § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  See 38 C.F.R. § 3.317(a)(4). 

Accordingly, the case is REMANDED for the following action: 

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any gastrointestinal disorder, specifically including irritable bowel syndrome.  The record should be reviewed, including the records obtained pursuant to the development sought in paragraph 1 above.  The examiner(s) should consider all relevant VA and private treatment records to include the Veteran's service treatment records noting issues of constipation and diarrhea.  All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the evaluation report. 

The examiner(s) should provide an opinion to the following:

(a)  For any gastrointestinal disorder found, the examiner should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that any such diagnosed disorder had its onset in service or is otherwise related to active service (to include the Veteran's service in the Persian Gulf). 

(b)  If the Veteran's symptoms cannot be attributed to any known clinical diagnosis, the examiner(s) should indicate whether such symptomatology represents an objective indications of chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

(c)  As for any irritable bowel syndrome, the examiner(s) should specifically address whether the cause is unknown or whether the cause is traceable to some other problem, such as alcohol use.

In answering these questions, the examiner(s) should obtain a detailed history from the Veteran concerning his gastrointestinal problems.  The examiner should address the Veteran's and his wife's reports regarding his symptoms since service.  The reviewer should set forth the medical reasons for accepting or rejecting any statements. 

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

